Citation Nr: 0013101	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-32 668A	)	DATE
	)
	)


THE ISSUES


Whether there was clear and unmistakable error in the August 
20, 1970, and May 31, 1972 Board decisions, which denied 
service connection for gastroenteritis. 

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a stomach disorder, to include diverticulosis, 
is the subject of a separate Board decision, Docket No. 94-09 
778)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant had active military service from November 1951 
to November 1955.  

This matter comes before the Board on a February 1997 motion 
from the appellant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of August 1970 and May 
1972 Board decisions which denied service connection for 
gastroenteritis.


FINDINGS OF FACT

1.  In an August 20, 1970 decision, the Board denied 
entitlement to service connection for gastroenteritis on the 
basis that the appellant was treated for an acute condition 
during service with no disabling residuals.

2.  In a May 31, 1972 decision, the Board denied entitlement 
to service connection for gastroenteritis on the basis that 
the appellant had no current diagnosis of gastroenteritis 
that was related to service.

3.  The Board's decisions of August 20, 1970 and May 31, 1972 
were not undebatably erroneous.


CONCLUSION OF LAW

Neither the August 20, 1970 Board decision, nor the May 31, 
1972 Board decision contained CUE.  38 U.S.C.A. § 501(a), 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for 
gastroenteritis was initially denied by the Board in August 
1970.  The Board found that while the veteran was treated for 
gastroenteritis during service, it was an acute condition, 
which was not found at separation, nor during a VA 
examination of October 1956.  The Board noted that the VA 
examiner reported a diagnosis of psycho-physiological 
gastrointestinal reaction, chronic and mild.  The Board 
concluded that while the veteran was treated for 
gastrointestinal ailments during service, no residual 
disability was noted at discharge, thus there was no basis 
for granting service connection.  

In March 1970, the RO reopened and denied the appellant's 
claim for service connection for gastroenteritis.  The claim 
was appealed and remanded by the Board in September 1971 for 
a VA examination.  A December 1971 upper gastrointestinal 
series (UGI) showed that the esophagus, stomach and duodenal 
bulb were normal except for some minimal old deformity of the 
duodenal bulb.  A sigmoidoscopy was also negative.  The VA 
examiner noted that the veteran was "very evasive and 
appear[ed] 'far out' concerning his GI complaints."  The VA 
psychiatrist reported a diagnosis of hypochondriacal 
neurosis.  The RO denied the claim and returned it to the 
Board.  

The Board's May 1972 decision again denied service connection 
for gastroenteritis, noting that the veteran's May 1955 
service medical records showed a diagnosis of "Salmonella 
gastroenteritis, which is a form of food poisoning."  There 
was no further record of gastrointestinal complaint or 
clinical finding.  The Board also reviewed the private 
medical records, and noted the normal UGI and gallbladder 
series performed in August 1958, as well as subsequent 
negative GI evaluations through March 1969.  The Board also 
noted that the veteran's service entrance evaluation included 
a diagnosis of marked hypochondriacal reaction with marked 
suggestion of malingering; also inadequate personality 
traits.  

The Board found that a review of the record as a whole 
indicated that "the veteran has never shown organic disease 
of the gastrointestinal system, including the episode in 
service.  Also, the current psychiatric diagnosis of 
hypochondriacal neurosis is considered essentially similar to 
the disability exhibited on induction in service."  The 
Board denied the veteran's claim on the basis that there was 
no medical evidence of a currently diagnosed disability of 
gastroenteritis that was linked to service.  

The veteran asserts that he developed food poisoning and 
dysentery during service, and that his condition has 
continued since his service.  He maintains that both of the 
Board decisions are in error because his diagnosed 
diverticulosis clearly had its onset during service.  

Pursuant to 38 U.S.C.§ 7111 (West 1991 & Supp. 1999), the 
Board has recently been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under this new statute may be filed at any 
time after the underlying decision is made.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 (1999).  The Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400; 
VAOPGCPREC 1-98. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of an allegation of CUE.  The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  
In the implementing regulation, 38 C.F.R. § 20.1403, CUE is 
defined as:

(a) A very specific and rare kind of error, of 
fact or law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) The record to be reviewed for clear and 
unmistakable error in a prior Board decision 
must be based on the record and the law that 
existed when that decision was made.  (2) For a 
Board decision issued on or after July 21, 1992, 
the record to be reviewed includes relevant 
documents possessed by VA not later than 90 days 
before such record was transferred to the Board 
for review in reaching that decision, provided 
that the documents could reasonably be expected 
to be part of the record.  

(c) To warrant revision of a Board decision on 
the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not CUE are: 
(1) Changed diagnosis - a new medical diagnosis 
that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist - the 
Secretary's failure to fulfill the duty to 
assist; (3) Evaluation of evidence - a 
disagreement as to how the facts were weighed or 
evaluated. 

(e) CUE does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

In the instant case, the moving party has not demonstrated 
that either the August 1970 or the May 1972 Board decision 
contains CUE.  The veteran's assertion that his currently 
diagnosed diverticulosis was shown during service and was 
ignored by the Board is without merit.  Both Board decisions 
reflect a careful review and consideration of the evidence of 
record, including service medical records, and a reasoned 
analysis of why the evidence was weighted against a grant of 
service connection for gastroenteritis.  While the Board's 
findings, in each decision, that the evidence reflected "an 
acute and transitory" condition during service, and the 
finding in May 1972 that all of the veteran's complaints 
might be hypochondriacal in nature, and that there was no 
organic gastrointestinal disorder even during service, might 
arguably have constituted Colvin violations (the Board is not 
free to substitute its own judgment for that of a medical 
expert-see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
such was not CUE because it would not have manifestly changed 
the outcome of the decision.  This is because, had the Board 
omitted these statements at the time of its 1970 and 1972 
decisions, there was no medical evidence to show a currently 
diagnosed gastrointestinal disorder, nor was there any 
medical evidence linking the claimed disorder to service.  
Thus, the claim was not well grounded.  See 38 U.S.C.A. 
§§ 310, 331 (1970); 38 C.F.R. §§ 3.303, 3.304 (1970), (1972).  
The absence of an analysis under 38 C.F.R. § 3.156 (new and 
material evidence to reopen a claim) in the Board's 1972 
decision is also not CUE for the same reason; it is not the 
type of error which, had it not been made, would have 
manifestly changed the outcome at the time it was made.

Accordingly, the veteran has failed to provide a basis to 
conclude that either of the  previous Board decisions 
contained CUE, within the meaning of the cited legal 
authority.  


ORDER

The motion for revision of the August 1970 and May 1972 Board 
decisions on the grounds of CUE is denied.



		
	R. F. WILLIAMS 
Member, Board of Veterans' Appeals


 


